Citation Nr: 1456481	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.  The Veteran died in October 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO's decision to deny the appellant's claim was continued in a subsequent June 2010 rating decision.

In October 2014, the appellant testified from the RO in Nashville, Tennessee before the undersigned Acting Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran died in October 2008, and the only cause of death listed on his death certificate was lung cancer.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities. 

3.  There was no lung disease or injury in service, and the Veteran was not exposed to herbicides during active duty service.
4.  Symptoms of lung cancer were not chronic in service, continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

5.  The Veteran's lung cancer was not related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 
38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that VA satisfied its duty to notify the appellant.  The RO provided notice to the appellant in May 2009, prior to the initial denial of the claim in July 2009.  The appellant was notified of the evidence not of record that was necessary to substantiate the claims, VA and the appellant's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The May 2009 letter also fully complied with the Hupp notice requirements.  The RO advised the appellant that service connection had not been established for any disability during the Veteran's lifetime.  The RO explained the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, as well as the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected; therefore, the duty to notify was fully satisfied by way of the May 2009 letter.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (clarifying DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion, and that VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2)).  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a Joint Services Records Research Center (JSRRC) memorandum, the October 2014 Board hearing transcript, and the appellant's statements.  

The Board acknowledges that the appellant has not been provided with a VA medical opinion with respect to service connection for the cause of the Veteran's death; however, the Board finds that a VA opinion is not necessary in order to decide this claim.  The Board notes that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it only applies for "disability compensation."  See DeLaRosa, 
515 F.3d 1319.  Nevertheless, in Wood, the Federal Circuit further clarified DeLaRosa, indicating that, while § 5103(d) is inapplicable to DIC claims, the provision of § 5103(a) still requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion.  VA is excused from this obligation when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103(a)(2).  

In this case, the Board finds that a medical opinion is not necessary to decide service connection for the cause of the Veteran's death.  As will be discussed below, the Board finds that there was not any in-service lung injury, disease, or event to which lung cancer could be related.  Based on this finding, the Board finds that no reasonable possibility exists that a medical opinion would aid in substantiating the claim.  Any opinion obtained would be based on factually inaccurate assumptions as to in-service injury, disease, or event that are not supported by the record, so would be based on a factually inaccurate material fact, and would be of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issue on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for the Cause of Death Legal Criteria

Dependency and Indemnity Compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports. 
38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2014).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Cause of the Veteran's Death Analysis

A Certificate of Death issued by the State of Tennessee shows that the Veteran died of lung cancer in October 2008.  No other causes or significant contributory conditions were listed on the Certificate of Death.

Service connection was not in effect for any disability at the time of the Veteran's death; therefore, the appellant seeks service connection for the cause of the Veteran's death based on a condition not yet service connected.  The appellant contends that service connection is warranted because the Veteran's lung cancer was caused by herbicide exposure in service.  See, e.g., December 2011 letter.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes malignant tumors, which encompass lung cancer. See 38 C.F.R. § 3.309(a).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including those noted above, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Additionally, respiratory cancers, including lung cancer, are among diseases qualifying for presumed service connection if exposure to herbicides is demonstrated.  38 C.F.R. § 3.309(e).  A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  

On review of all the evidence, lay and medical, the Board finds that there was no lung disease or injury in service, and that the Veteran was not exposed to herbicides during active duty service.  The appellant does not assert that the lung cancer was related to a lung injury or disease in service.  The service treatment records do not include any complaints, treatment, or symptoms related to a lung injury or disease, and service examination reports from January 1966 and February 1966 both reflect normal clinical evaluations of the Veteran's lungs and chest.  The Veteran did not make any statements to VA, to include during treatment, to suggest that there was a disease or injury of the lungs related to service.  For these reasons, the Board finds that there was no injury or disease of the lungs in service.

Additionally, the weight of the evidence is against finding actual or presumed exposure to herbicides in service.  As to presumed exposure, the Veteran served aboard the U.S.S. Ticonderoga, a deep-water naval aircraft carrier which is not listed among the Navy or Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  See M21-1M2, Part IV, Subpart ii, 2.C.10.k; see also January 2010 VA Compensation and Pension Service Bulletin (listing ships that had "brown water" operations during the Vietnam era).  Additionally, in May 2009, the JSRRC issued a formal finding that it could provide no evidence to support the appellant's claim that the Veteran was exposed to herbicide agents during naval service offshore of Vietnam.  The JSRRC memorandum states that there was no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United to States to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, JSRRC cannot document or verify that that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

During the October 2014 hearing, the appellant testified that the Veteran told her that he performed search and rescue missions for downed pilots on the mainland.  See Board hearing transcript at 5.  The appellant could not state whether the Veteran indicated that these missions were performed in Vietnam.  See id. at 8.  The appellant further testified that the Veteran told her that he mixed herbicides while onboard the U.S.S. Ticonderoga and was able to write his name in the herbicide residue that was left on returning aircrafts.  See id. at 6-8.

The Board finds the appellant's testimony credible; however, the weight of the lay and medical evidence is against finding that the Veteran was actually exposed to herbicides.   The appellant's second-hand account of the Veteran's actual exposure is not corroborated by the other evidence in the record.  The service personnel records do not reflect any service on the ground in Vietnam.  The service treatment records do not include any treatment for injuries sustained while serving on the ground in Vietnam.  The DD Form 214 does not reflect any training for the kind of tactics that might be used in a search and rescue mission for downed pilots.  Although the DD Form 214 reflects receipt of the Armed Forces Expeditionary Medal (Vietnam), this medal does not verify service on the ground in Vietnam.  There are no statements from the Veteran in the record indicating that he served on the ground in Vietnam, and the DD Form 214 lists a military occupational specialty equivalent to a pump serviceman.  In sum, the service treatment and personnel records, along with the DD Form 214, do not suggest that the Veteran performed search and rescue missions in Vietnam or otherwise set foot in Vietnam.  As such, the appellant's second-hand account of herbicide exposure, although credible as a report of what the Veteran told her, is not enough to outweigh the absence of any other evidence in the record which might serve to corroborate the claim that the Veteran performed search and rescue missions in Vietnam and handled herbicides while onboard the U.S.S. Ticonderoga.  For these reasons, the Board finds that the Veteran was not exposed to herbicides during active duty service.

The Board next finds that the weight of the evidence is against finding that symptoms of lung cancer were chronic in service, continuous since service separation, or manifested to a compensable degree within one year of service separation.  During the October 2014 Board hearing, the appellant testified that the Veteran was first diagnosed with lung cancer in 1992, or approximately 26 years after service separation in March 1966.  As noted above, the service treatment records do not include any complaints, treatment, or symptoms related to a lung injury or disease, and service examination reports from January 1966 and February 1966 both reflect normal clinical evaluations of the Veteran's lungs and chest.  As the appellant does not assert and the evidence does not otherwise reflect that symptoms of lung cancer were chronic in service, continuous since service separation, or manifested to a compensable degree within one year of service separation, the Board finds that the criteria for service connection for lung cancer on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 
708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Further, the Board finds that the weight of the lay and medical evidence is against finding that the lung cancer was related to service.  Neither VA nor private treatment records include a medical opinion relating the lung cancer to service.  Further, in the absence of any lung injury, disease, or event in service - including exposure to herbicides - to which lung cancer could be related, any such opinions would be inherently speculative and afforded no probative weight.  See Reonal, 
5 Vet. App. at 461.

Insofar as the appellant's statements may be construed as asserting a relationship between service and lung cancer, the evidence does not demonstrate that the appellant has the knowledge, training, or expertise to provide a competent medical opinion regarding the etiology of the medically-complex lung cancer.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  In this case, a competent medical opinion requires familiarity with the Veteran's duties and health status in service, knowledge of the complex disease processes that underlie cancer formation, understanding of the risk factors that may contribute to cancer formation, such as cigarette smoking, and the ability to distinguish between the contributions of any in-service lung disease, injury, or event and the contributions of other events in the Veteran's life following service.

In sum, the evidence does not reveal any symptoms related to a lung disorder in service or until many years after service, or a competent medical opinion relating the lung cancer to service.  For these reasons, the Board finds that the preponderance of the evidence is against finding that the lung cancer was related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

In light of the above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


